Citation Nr: 1517106	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1953 to June 1955; the Veteran died in May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014 the Board remanded the case for additional development, to include obtaining a VA medical opinion.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  Indeed, the appellant has not contended otherwise.  The AOJ issued a supplemental statement of the case (SSOC) in June 2014, continuing the denial of the appellant's claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran passed away in May 2011; his certificate of death lists his cause of death as metastatic lung cancer.

2.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss.

3.  The Veteran's metastatic lung cancer was first shown many years after service and is unrelated to any exposure, disease, or other incident in service.

4.  A service-connected disability did not cause the Veteran's death or contribute materially or substantially to the cause of his death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

VA's duty to notify has been satisfied through notice letters dated in October 2011, and November 2011, which fully addressed all notice elements.  The letters informed the appellant of the criteria for substantiating a claim for DIC benefits based on a service-connected disability, a disability that was not service connected, or for which the Veteran did not file a claim during his lifetime, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in August 2010, the RO made a formal finding of the unavailability of the Veteran's service treatment records, and service personnel records due to a fire at the NPRC.  Therefore, there is a heightened obligation to assist the appellant in the development of her case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2014.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinion obtained in this case is adequate, as it is predicated on consideration of post-service VA treatment records, lay statements and provides a rationale for the conclusion that the Veteran's death was not caused by his service.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning this issue of entitlement to service connection for the cause of the Veteran's death has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

Pursuant to 38 U.S.C.A. § 1310 (West 2014) dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310; Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom; Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran passed away in May 2011.  In October 2011, the appellant, who is the surviving spouse of the Veteran, filed an application for DIC compensation.  See October 2011 VA Form 21-534.  The appellant asserts that the Veteran developed lung cancer due to his military occupational specialty (MOS) as a utility line man during active service.  Specifically, she asserts that his duties included repairing and installing electrical lines and the Veteran's exposure to electromagnetic fields in service caused lung cancer and thus, contributed significantly and substantially to his death.  See July 2012 VA Form 9.  Additionally, the appellant submitted medical literature from Johns Hopkins University School of Hygiene and Public Health, entitled, "Risk of Cancer Among Danish Utility Workers - A Nationwide Cohort Study."

Of record is a certificate of death, which lists the immediate cause of the Veteran's death as metastatic lung cancer.  (At the time of the Veteran's death, service connection was not in effect for a liver disability, but was in effect for bilateral hearing loss.)

As instructed by the May 2014 Board remand, the VA examiner reviewed the claims file and the medical literature submitted by the appellant.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's lung cancer was incurred in or caused by an in-service injury, event or illness.  The examiner explained that for 50 years, the Veteran smoked one pack of cigarettes per day.  She also observed that after the Veteran was diagnosed with stage IIIA adenocarcinoms lung cancer-non-small cell cancer (NSCLC), he continued to smoke cigarettes with diagnosis of COPD, stating that the risk depends on the number of cigarettes you smoke every day and for how long a person has smoked.  See July and August 2006 VA Treatment Records.  The examiner's report reflects that "proponderous of medical literatures confirm that smoking cigarettes, pipes, or cigars is the most common cause of lung cancer."  According to the National Cancer Institute, "Non-small cell lung cancer (NSCLC) is the most common type of lung cancer."  The examiner stated that smoking increases NSCLC and also that adenocarcinoma is one of the most common types of NSCLC.

The examiner discussed the article submitted by the appellant, and opined that the study did not draw a conclusion between electromagnetic fields and cancer.  She explained that "the authors' conclusion is that increased risk for cancers of the lung and pleural cavity were seen mainly for workers whose jobs involved exposure to asbestos."  The examiner opined that "the results from this study do not support the hypothesis of an association between occupational exposure to magnetic fields in the electric utility industry and the risk for cancer."  Additionally, the examiner observed that the article did not account for tobacco use, age, and the Veteran's personal history of prostate cancer.  The examiner explained that electromagnetic fields exposure can occur from the radiation that surrounds all electrical appliances and devices, power lines, etc., may have adverse health effects in large quantities but that in this case the overwhelming evidence remains that the Veteran had the known risk of over 50 pack years of tobacco abuse. 

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Her statements regarding the severity of the Veteran's disability are competent, credible, and probative as she is competent to report the onset and continuity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2014 VA medical opinion more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's the appellant's opinions and provided rationale for his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion).  

For the reasons set forth above, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


